Citation Nr: 0737803	
Decision Date: 11/30/07    Archive Date: 12/06/07

DOCKET NO.  02-20 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for chloracne, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD). 

3.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans 
Rights Organization, Inc.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1971 to April 1974, including service in 
Vietnam.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  This matter was remanded 
in December 2003 and December 2005 for further development.  
A review of the record shows that the RO has complied with 
all remand instructions.  Stegall v. West, 11 Vet. App. 268 
(1998). 

The Board notes that the veteran perfected appeal for his 
claim of entitlement to service connection for fungal, 
infection of the feet.  By rating decision in July 2007, the 
RO granted service connection for tinea pedis and 
onychomycosis of the feet, claimed as fungal, infection of 
the feet.  The aforementioned issue is therefore no longer in 
appellate status.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era, and is presumed to have been exposed to 
herbicide agents.  

2.  Chloracne, to include as due to herbicide exposure was 
not manifested during the veteran's active duty service or 
for many years thereafter, nor is chloracne, to include as 
due to herbicide exposure otherwise related to such service.

3.  The veteran did not engage in combat and his claimed 
inservice stressors have not been verified.  

4.  PTSD is not related to the veteran's active duty service. 

5.  Depression was not manifested during active duty service 
or for many years thereafter; the veteran's depression has 
been medically attributed to his PTSD. 


CONCLUSIONS OF LAW

1.  Chloracne, to include as due to herbicide exposure, was 
not incurred in or aggravated by service.   38 U.S.C.A. §§ 
1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2007).

2.  PTSD was not incurred in or aggravated by service.   38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).

3.  Depression was not incurred in or aggravated by service.   
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The October 1999, October 
2001, February 2004, and January 2006 VCAA letters 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the October 1999, October 2001, February 2004, and January 
2006 VCAA letters notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
He was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the October 1999 letter was sent to the appellant 
prior to the June 2000 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided with October 1999, October 2001, February 2004, and 
January 2006 VCAA letters with notice of what type of 
information and evidence was needed to substantiate the 
claims for service connection, but there has been no notice 
of the types of evidence necessary to establish disability 
ratings for his disability claims or the effective dates of 
the disabilities.  To the extent that such notice may be 
deficient in any respect, the matter is effectively moot in 
light of the following decision which finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained.  The 
veteran has been afforded VA examinations.  The RO has 
requested additional details from the veteran regarding his 
claimed PTSD stressors to allow for a reasonable attempt to 
corroborate the stressors, but the veteran has not furnished 
sufficiently detailed information.  After reviewing the 
evidence of record and the actions taken by VA as a result of 
the prior Board remands, the Board finds that the record as 
it stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No useful purpose 
would be served by further delaying appellate review with 
another remand. 

I.  Chloracne.

The issue before the Board involves a claim of entitlement to 
service connection for chloracne, to include as due to 
herbicide exposure.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For purposes of establishing service connection for a 
disability resulting from exposure to a herbicide agent, a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam between January 1962 and 
May 1975, shall be presumed to have been exposed during such 
service to a herbicide agent, absent affirmative evidence to 
the contrary demonstrating that the veteran was not exposed 
to any such agent during service.  38 U.S.C.A. § 1116(f).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, with an exception not applicable to this 
case.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(ii).  
These diseases include chloracne or other acne form disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, chronic lymphocytic leukemia, multiple myeloma, Non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma.  38 C.F.R. § 3.309(e).  

Here, the veteran's DD-214 shows that he received the Vietnam 
Campaign Medal.  Military personnel records show that the 
veteran served in Vietnam during the applicable time period 
and is therefore presumed to have been exposed to herbicide 
agents.  See 38 U.S.C.A. § 1116(f).

Service medical records are silent for any complaints of, 
treatments for, or diagnosis of chloracne.  On both his March 
1971 entrance examination and March 1974 exit examination the 
veteran's skin was clinically evaluated as normal.  

Post service medical records reveal that the veteran was 
first seen for and diagnosed with facial acne at the 
dermatology clinic at The Medical Center of the University of 
California in San Francisco in February 1991.  It was noted 
that the veteran had been on medication for 2 years.  The 
veteran was later seen in April 1993 and was then diagnosed 
with cystic acne.  It was noted in the June 1993 record that 
his acne improved.    
    
VA medical records show that the veteran was seen in June 
1999.  The veteran stated that he had occasional skin "break 
outs" with puss-filled blisters on his face, which he 
attributed to exposure to Agent Orange.  He reported that 
symptoms were not evident until a few years after discharge.  
VA medical records also reveal that the veteran was seen at 
the VA Agent Orange Clinic for acne in September 1999.  At 
the time, however, a diagnosis for chloracne was ruled out.

In a letter received in June 2000, the veteran's 
representative stated that the veteran had been receiving 
treatment for chloracne from civilian dermatologists and from 
a Chinese herbal doctor since 1970.  She further stated that 
she and the veteran attempted to locate these records, but 
with limited success.  As proof of his treatment in 1970, she 
attached a letter from J.P. Mark, M.D.  By letter dated in 
September 1999, Dr. Mark confirmed that the veteran was his 
patient for a dermatologic consultation and treatment, and 
that the veteran was seen at various times between 1970 and 
1974.  Dr. Mark noted, however, that the veteran's medical 
records were no longer available and was unable to provide 
any details about treatment prescribed of the number of 
visits.  

Private medical records from North State Medical Clinic Inc. 
show that the veteran was referred for internal medical 
review of the Department of Social Service in March 2001.  It 
was noted that the veteran understood that no diagnosis or 
treatment would be rendered at the evaluation.  It was 
further noted that recurrent skin infections for the last 20 
years was one of his chief complaints at the time.  The 
impression was recurrent skin infections by the veteran's 
history.  

An April 2001 private medical records from Lily David shows 
that the veteran was seen in 1999 for skin rashes for which 
he was given topical cream.  It was also noted that the 
veteran was seen in March 2001 for alleging problems with 
recurrent infections and inflammations due to Agent Orange.  
It was additionally noted that he was seen again in April 
2001 for reports of recurrent skin infections.      
    
The veteran was afforded a VA examination in March 2004.  The 
examiner acknowledged that the veteran had severe acne since 
leaving service, but that it was the opinion of the previous 
examination thorough dermatology in 1999 that the 
distribution was typical in distribution for cystic acne and 
was not consistent with exposure to Agent Orange.  The 
examiner continued that the fact that veteran's acne worsened 
after the veteran left service tends to support the 1999 
medical opinion.  Thus, the examiner opined that the 
veteran's acne was not a result of Agent Orange exposure.  

The first post medical record of treatment for action was 
from February 1991, which noted that the veteran had been on 
medication for 2 years.  Thus, it had been over 15 years 
after service that the veteran sought treatment for his acne.  
This lengthy period without treatment after service suggests 
that there has not been a continuity of symptomatology.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board acknowledges the veteran's and his representative's 
assertions that chloracne was caused by exposure to Agent 
Orange in service.  However, although lay persons are 
competent to provide evidence regarding injury and 
symptomatology, they are not competent to provide evidence 
regarding diagnosis or etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Only a medical professional can 
provide evidence of a diagnosis or etiology of a disease or 
disorder.  The medical evidence persuasively shows that the 
veteran does not suffer from chloracne, and a medical 
professional has reported that the skin disability is a type 
of acne which is not consistent with exposure to Agent 
Orange.  There is otherwise no persuasive evidence that the 
disability was manifested during service.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.



II.  PTSD.

The Board also finds that service connection is not warranted 
for PTSD.  The claims file does include certain medical 
reports referring to PTSD.  However,  service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor.  See 38 C.F.R. 
§ 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require 
that a diagnosis of a mental disorder conform to the 
Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).  

The veteran's military records show that he served in 
Vietnam.  His military occupation was listed as a clerk 
typist, and there is no documentation that he received any 
awards or decorations suggesting that he engaged in combat.  
With regard to the question of whether the veteran engaged in 
combat, the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.  Mere service in a combat area or combat 
zone does not in itself lead to the conclusion that an 
individual engaged in combat.  VAOPGCPREC 12-99 (October 18, 
1999).  

It appears that the veteran is attributing his PTSD to racial 
discrimination during service as an Asian-American serving in 
Vietnam.  However, 38 C.F.R. § 3.304(f) requires credible 
supporting evidence that the claimed stressor occurred.  The 
record shows that VA has requested that the veteran furnish 
sufficient detailed information regarding the claimed 
incidents, but insufficient information has been received.  
Without credible supporting evidence regarding the claimed 
stressors, service connection for PTSD may not be granted.  
Although the record includes medical diagnoses of PTSD, a 
diagnosis of PTSD which is based on an examination which 
relied upon an unverified history is inadequate.  See West v. 
Brown, 7 Vet. App. 70, 77-78 (1994).  Service connection for 
PTSD is not warranted based on the evidence currently of 
record. 

III.  Depression.

With regard to the veteran's depression, it appears that this 
disorder is associated with the diagnosed PTSD.  For reasons 
set forth above, service connection for PTSD is not 
warranted.  The service medical records do not otherwise show 
that depression was manifested during service.  On discharge 
examination in March 1974, the veteran's psychiatric status 
was clinically evaluated as normal.  This demonstrates that 
in the opinion of trained medical personnel, there was no 
psychiatric disorder present at that time.  It is also 
significant that at the time of the March 1974 examination, 
the veteran expressly denied depression or excessive worry, 
or nervous trouble of any sort.  This shows that the veteran 
himself did not believe that he was suffering psychiatric 
problems at that time.  

Private medical reports dated in June 2000, August 2000, and 
October 2001 appear to associate the veteran's depression 
with his PTSD.  A report of VA examination in December 1999 
included a diagnosis of major depressive episode.  The Board 
notes that the various medical reports all refer to history 
furnished by the veteran regarding his fear of abuse by 
Caucasian service members during service.  However, as 
already discussed, there is no persuasive supporting evidence 
of any of the incidents which the veteran has claimed as 
stressors.  The Board again stresses that by law there must 
be credible corroborating evidence of the claimed stressors.  

The totality of the evidence is against a finding that the 
veteran's depression is causally related to his service.  It 
was not manifested during service or for a number of years 
thereafter.  It appears to have been medically attributed to 
PTSD, but as there is no corroborated stressor, the PTSD 
cannot be linked to service.  


ORDER

The appeal is denied as to all issues.   




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


